DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner Note
Claim limitation has been interpreted under 35 U.S.C. 112, sixth paragraph
Claims 1-6, 8, limitations reciting various “unit” (e.g. “encryption unit…; processing unit…;”; have been interpreted under 35 U.S.C. 112, sixth paragraph, because the limitation(s) uses a non-structural term (“unit”) coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.
Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, claim(s) are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fu (Pub. No. US 2018/0287792) in view of Gibson et al (Pub. No. US 2019/0116108).


As per claim 1, Fu discloses a device comprising: a processing unit; and at least one encryption unit comprising processing circuitry; wherein the processing unit comprises a processor comprising an execution unit and at least one memory (…see memory, processing unit…retrieving instructions to execute…par. 94-95), the at least one memory storing at least part of an expected initialization vector associated with data in storage external to the processor (…see information receiving module within TPM (connected to computation platform and coupled to the CPU via external buses…see par. 34, 70)) (part of Encryption-Key-Protection System) for receiving voice-feature message along with components included in the key request such as the nonce…see fig. 8 par. 75), wherein the at least one execution unit is configured to execute computer readable instructions to cause issuance of a read request for the data in storage external to the processor (…receiving the voice-feature message along with components included in the key request, such as nonce, data/ciphertext…see par. 75), wherein the processing circuitry of the at least one encryption unit is configured to: receive at least one read completion corresponding to the read request, the at least one read completion comprising a ciphertext and an initialization vector (…receiving the voice-feature message along with components included in the key request, such as nonce (interpreted as initialization vector), data/ciphertext…see par. 75); and decrypt the ciphertext using the initialization vector to produce a plaintext (…decryption module can use the retrieved encryption key to perform decryption operation on the ciphertext along with the voice feature message (see voice feature message along with components such as nonce, par. 75) to output plaintext…see par. 78-79); and provide the plaintext and at least part of the initialization vector to the processing unit (see par. 79). Fu does not explicitly disclose wherein the processing unit is configured to: compare the at least part of an expected initialization vector to the at least part of the initialization vector; and in response to determining that the at least part of an expected initialization vector matches the at least part of the initialization vector, accept the received plaintext. However Gibson discloses wherein the processing unit is configured to: compare the at least part of an expected initialization vector to the at least part of the initialization vector; and in response to determining that the at least part of an expected initialization vector matches the at least part of the initialization vector, accept the received plaintext (…upon receipt of the response, at least a portion of the received response can be decrypted using the shared region key corresponding to the registered memory region identified in the request and the initialization vector that was used for encrypting the response…the cryptographic processing results in decrypted data and authentication data…the authentication data is compared to the authentication tag included in the response…if the two values match, the response is authorized and authentic…see par. 57-58). Therefore one ordinary skill in the art would have found it obvious before the effective filling date of the claimed invention to use Gibson in Fu for including the above limitations because one ordinary skill in the art would recognize it would further improve system utilization data associated with a memory region that are identified in the resource request message…see par. 24-26.


As per claim 9, Fu discloses a method implemented in a device comprising a processing unit comprising a processor, the method comprising: storing in the processor at least part of the expected initialization vector associated with data in storage external to the processor (…see information receiving module within TPM (connected to computation platform and coupled to the CPU via external buses…see par. 34, 70)) (part of Encryption-Key-Protection System) for receiving voice-feature message along with components included in the key request such as the nonce…see fig. 8 par. 75); causing issuance of a read request for the data in storage external to the processor (…receiving the voice-feature message along with components included in the key request, such as nonce, data/ciphertext…see par. 75),
receiving at least one read completion corresponding to the read request, the at least one read completion comprising a ciphertext and an initialization vector (…receiving the voice-feature message along with components included in the key request, such as nonce (interpreted as initialization vector), data/ciphertext…see par. 75); decrypting the ciphertext using the initialization vector to produce a plaintext (…decryption module can use the retrieved encryption key to perform decryption operation on the ciphertext along with the voice feature message (see voice feature message along with components such as nonce, par. 75) to output plaintext…see par. 78-79); providing the plaintext and at least part of the initialization vector to the processor (see par. 79). Fu does not explicitly disclose wherein the processing unit is configured to: comparing, at the processor, the at least part of an expected initialization vector to the at least part of the initialization vector; and in response to determining that the at least part of an expected initialization vector matches the at least part of the initialization vector, accepting the received plaintext. However Gibson discloses comparing, at the processor, the at least part of an expected initialization vector to the at least part of the initialization vector; and in response to determining that the at least part of an expected initialization vector matches the at least part of the initialization vector, accepting the received plaintext (…upon receipt of the response, at least a portion of the received response can be decrypted using the shared region key corresponding to the registered memory region identified in the request and the initialization vector that was used for encrypting the response…the cryptographic processing results in decrypted data and authentication data…the authentication data is compared to the authentication tag included in the response…if the two values match, the response is authorized and authentic…see par. 57-58). Therefore one ordinary skill in the art would have found it obvious before the effective filling date of the claimed invention to use Gibson in Fu for including the above limitations because one ordinary skill in the art would recognize it would further improve system utilization data associated with a memory region that are identified in the resource request message…see par. 24-26.


As per claim 10, Fu discloses a computer program for execution by a processor of a processing unit of a device to perform a method, the method comprising: storing in the processor at least part of the expected initialization vector associated with data in storage external to the processor (…see information receiving module within TPM (connected to computation platform and coupled to the CPU via external buses…see par. 34, 70)) (part of Encryption-Key-Protection System) for receiving voice-feature message along with components included in the key request such as the nonce…see fig. 8 par. 75), causing issuance of a read request for the data in storage external to the processor (…receiving the voice-feature message along with components included in the key request, such as nonce, data/ciphertext…see par. 75), receiving at least one read completion corresponding to the read request, the at least one read completion comprising a plaintext and at least part of the initialization vector (…receiving the voice-feature message along with components included in the key request, such as nonce (interpreted as initialization vector), data/ciphertext…see par. 75… decryption module can use the retrieved encryption key to perform decryption operation on the ciphertext along with the voice feature message (see voice feature message along with components such as nonce, par. 75) to output plaintext…see par. 78-79). Fu does not explicitly disclose comparing the at least part of an expected initialization vector to the at least part of the initialization vector; and in response to determining that the at least part of an expected initialization vector matches the at least part of the initialization vector, accepting the received plaintext. However Gibson discloses comparing the at least part of an expected initialization vector to the at least part of the initialization vector; and in response to determining that the at least part of an expected initialization vector matches the at least part of the initialization vector, accepting the received plaintext (…upon receipt of the response, at least a portion of the received response can be decrypted using the shared region key corresponding to the registered memory region identified in the request and the initialization vector that was used for encrypting the response…the cryptographic processing results in decrypted data and authentication data…the authentication data is compared to the authentication tag included in the response…if the two values match, the response is authorized and authentic…see par. 57-58). Therefore one ordinary skill in the art would have found it obvious before the effective filling date of the claimed invention to use Gibson in Fu for including the above limitations because one ordinary skill in the art would recognize it would further improve system utilization data associated with a memory region that are identified in the resource request message…see par. 24-26.


As per claim 2, the combination of Fu and Gibson discloses wherein the processing unit is a subsystem for acting as a work accelerator to a host system coupled to the device, wherein the storage external to the processor is memory of the host system (Gibson: see par. 26-27). The motivation for claim 2 is the same motivation as in claim 1 above.


As per claim 3, the combination of Fu and Gibson discloses wherein the processor of the processing unit is configured to receive from the host at least part of the computer readable instructions (Gibson: see par. 70-71). The motivation for claim 2 is the same motivation as in claim 1 above.


As per claim 4, the combination of Fu and Gibson discloses wherein the device comprises a memory external to the processing unit, wherein the storage external to the processor is the memory external to the processing unit (Fu: see par. 96).


As per claim 5, the combination of Fu and Gibson discloses wherein the memory external to the processing unit is a dynamic random access memory (Fu: see par. 96).


As per claim 7, the combination of Fu and Gibson discloses wherein the decryption of the ciphertext using the initialization vector is performed according to the advanced encryption standard (Fu: see par. 29).


As per claim 8, the combination of Fu and Gibson discloses wherein the at least one execution unit is configured to execute computer readable instructions to compute the expected initialization vector from a parameterized function (Fu: see par. 79). 





Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to security and reliability of peripheral devices.

Holland et al (Pub. No. US 2014/0082749); “Systems and Methods for Secure and Persistent Retention of Sensitive Information”;
-Teaches creating a random initialization vector…the key token representing the key used to encrypt the file and the initialization vector for use with the key…see par. 99.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479. The examiner can normally be reached Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2499